         Case 1:20-cr-00605-KMW Document 24 Filed 02/17/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                        Protective Order

                 v.                                                            20 Cr. 605 (KMW)

 Howard Adelglass and
 Marcello Sansone,

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant(s) of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy, confidentiality and of individuals; (ii) would impede, if

prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)

would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to

be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
          Case 1:20-cr-00605-KMW Document 24 Filed 02/17/21 Page 2 of 6




defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. Upon consent of all counsel, the Government is authorized to disclose to counsel

for the defendants, for use solely as permitted herein, the entirety of such seized ESI as the

Government believes may contain disclosure material (“the seized ESI disclosure material”). The

defendants, defense counsel, and personnel for whose conduct counsel is responsible, i.e.,

personnel employed by or retained by counsel, may review the seized ESI disclosure material to


                                                   2
            Case 1:20-cr-00605-KMW Document 24 Filed 02/17/21 Page 3 of 6




identify items pertinent to the defense. They shall not further disseminate or disclose any portion

of the seized ESI disclosure material except as otherwise set forth under this Order.

       7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. As may be appropriate: If disclosure material is provided to any prospective witnesses,

counsel shall make reasonable efforts to seek the return or destruction of such materials.

       9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                     Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.
                                                  3
            SO ORDERED.

            Dated: New York, New York                                 /s/ Kimba M. Wood
                                                                   ______________________
                                                                   Kimba M. Wood
                   2/17/2021
            ______________________                                 United States District Judge
        Case 1:20-cr-00605-KMW Document 24 Filed 02/17/21 Page 4 of 6




AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: /s/___________________________           Date: _2/10/2021____________
    Nicholas W. Chiuchiolo
    Daniel G. Nessim
    Assistant United States Attorney


   ___________________________               Date: _____________________
   Irving Cohen
   Counsel for Howard Adelglass


   ___________________________               Date: _____________________
   Richard Ma
   Counsel for Marcello Sansone


SO ORDERED:

Dated: New York, New York
       February __, 2021

                                           _________________________________
                                           THE HONORABLE KIMBA M. WOOD
                                           UNITED STATES DISTRICT JUDGE




                                       4
        Case 1:20-cr-00605-KMW Document 24 Filed 02/17/21 Page 5 of 6




AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: /s/___________________________           Date: _2/10/2021____________
    Nicholas W. Chiuchiolo
    Daniel G. Nessim
    Assistant United States Attorney


   ___________________________
    /s/ Irving Cohen                         Date: _____________________
                                                    02/11/2021
   Irving Cohen
   Counsel for Howard Adelglass


   ___________________________               Date: _____________________
   Richard Ma
   Counsel for Marcello Sansone


SO ORDERED:

Dated: New York, New York
       February __, 2021

                                           _________________________________
                                           THE HONORABLE KIMBA M. WOOD
                                           UNITED STATES DISTRICT JUDGE




                                       4
Case 1:20-cr-00605-KMW Document 24 Filed 02/17/21 Page 6 of 6
